Opinion filed December 4, 2014




                                       In The


        Eleventh Court of Appeals
                                  ________________

      Nos. 11-14-00269-CR, 11-14-00270-CR, & 11-14-00271-CR
                                  ________________

                  GEORGE ALFORD FORD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                 Brown County, Texas
            Trial Court Cause Nos. CR22577, CR22666, & CR22667


                     MEMORANDUM OPINION
      George Alford Ford, Appellant, filed a pro se notice of appeal in these cases.
When this court received the trial court’s certification of Appellant’s right of
appeal, we noted that the trial court had certified that these cases are plea-bargain
cases and that Appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d).
We therefore issued a letter requesting that Appellant show grounds to continue the
appeals. Appellant has filed a response in which he addresses the merits of his
cases, actions taken by the trial court, trial counsel’s ineffective assistance, and his
desire for this court to appoint other counsel to represent him in these appeals.
Appellant has not shown grounds upon which these appeals may continue. We
dismiss the appeals.
      The documents on file in this court reflect that Appellant and the State
entered into a plea agreement with respect to the underlying causes, that Appellant
pleaded guilty, and that the trial court assessed his punishment in each case
pursuant to the terms of the plea agreement. Thus, the trial court’s certification—
which reflects that each cause “is a plea-bargain case, and the defendant has NO
right of appeal”—is supported by the documents on file in this court and is not
defective.   See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
Appellant’s appeals are therefore prohibited by Rule 25.2, and we must dismiss the
appeals without further action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, these appeals are dismissed.


                                                      PER CURIAM


December 4, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2